Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §119(a) with reference to Application Number: TW107126172 filed on 07/27/2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 450.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0009], lines 6-7, limitation “receives the at least one movement characteristic data and generates a control signal by calculating” is not completely and sufficiently disclosed what the calculation is.
Paragraph [0018], lines 3-4, limitation “wherein the processing unit is set up for turning the at least one movement characteristic data or the dynamic characteristic data into the control signal or the second control signal by calculating” is not completely and sufficiently disclosed what the calculation is.
Paragraph [0058], line 10, should read “driving module is started to drive the elastic belt 231 for moving user” to correctly add a space between “231” and “for”.
  Paragraph [0063] of the specification disclosed “The supporting unit 450 provides a supporting force as a protection from falling while user is receiving the assistance of said system”. The supporting unit 450 is shown as a set of wheels in Figure 8, and does not make sense to disclose that it “provides a supporting force as a protection from falling while user is receiving the assistance of said system”. Rather the supporting unit should be referring to element 460 which is similar to the wearing unit 260 in Figure and also disclosed “providing a supporting force as a protection from falling while user is receiving the assistance of said system” in paragraph [0059]. This would resolve the drawing objection above as well. However, the description of the element 450 would also needed to be added to prevent another Drawing objection. It appears that the element 450 is referring to a set of wheels which is similar to the “moving assistant assembly 350” as disclosed in Figure 7 and paragraph [0061]. 
Appropriate correction is required.

Claim Objections
Claim objected to because of the following informalities:
Regarding claim 1, lines 7-9 should read “the control module receives the at least one movement characteristic data and turns into a control signal by calculating the received at least one movement characteristic data” to make it clear that the processing unit setting up for turning the at least one movement characteristic data into the control signal by calculating the received at least one movement characteristic data because by having “by calculating” without having any limitations following that could make it appears that the calculation can be of any other data but that are not being claimed here.
Regarding claim 10, lines 3-5 should read “wherein the processing unit is setting up for turning the at least one movement characteristic data or the dynamic characteristic data into the control signal or the second control signal by calculating the at least one movement characteristic data or the dynamic characteristic data” to make it clear that the processing unit setting up for turning the at least one movement characteristic data or the dynamic characteristic data into the control signal or the second control signal by calculating the at least one movement characteristic data or the dynamic characteristic data because by having “by calculating” without having any limitations following that could make it appears that the calculation can be of any other data but that are not being claimed here.

Claim 11, the words “Setting”, “Verifying” and “Generating” at the beginning of the list of steps should be started with a lower-case letter, to read “setting’, “verifying”, and “generating”. 
Claim 11, lines 2 should read “computing the motor algorithm, wherein the motor algorithm comprising:” to overcome 112 lack of antecedent basis issue of “the step” and to clarify that the listed executions are parts of the motor algorithm. Please refer to the 112 claim rejections below for the address of limitation “a motor algorithm”.
Claim 14, the words “Disposing”, “Detecting”, “Forming”, “Turning”, “Driving” “Measuring” and “Driving” at the beginning of the list of steps should be started with a lower-case letter, to read “disposing”, “detecting”, “forming”, “turning”, “driving” “measuring” and “driving”.
Claim 15, the words “Setting”, “Verifying” and “Generating” at the beginning of the list of steps should be started with a lower-case letter, to read “setting’, “verifying”, and “generating”. 
Claim 16, the words “Disposing”, “Providing”, “Detecting”, “Repeating” at the beginning of the list of steps should be started with a lower-case letter, to read “disposing”, “providing”, “detecting” and “repeating”.
Regarding claim 16, limitations “repeating providing a gait assistance step and detecting step” should read “repeating the providing [[a]] the gait assistance step and the detecting step” to appropriately refer back to the previously recited providing a gait assistance step in lines 6-7 of claim 16 and the previously recited detecting step in lines 8-10 of claim 16.
Regarding claim 17, limitation “the gait assistance is a manual rehabilitation which a physical therapist applies on the user” should read “the gait assistance is a manual rehabilitation which is applied to the user by a physical therapist” to avoid U.S.C. 101 issue with claim human/human body part.
Claim 18, line 2 should read “for support force[[ ]], a slap force” to remove an extra space between the word “force” and the comma punctuation.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: movement detecting module, driving module, interlocking unit dynamic measurement module, moving assistant assembly in claim 1; wearing unit in claim 2; supporting unit in claim 3; limitations: image capturing unit, body motion tracking unit, distance measurement unit, distance scanning unit and inertial measurement unit in claim 5; force measurement unit, distanceApplication No.Attorney Docket No. 5382/0317PUS 1Preliminary Amendment Page 4 of 7measurement unit, distance scanning unit, angle measurement unit and pressure sensing unit in claim 7; interlocking unit, control module, movement detecting module and driving module in claim 14; interlocking unit, movement detecting module and dynamic measurement module in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, limitations “which is set up in any position in the system” in limitations “a main body, which is set up in any position in the system”, “at least one movement detecting module, which is set up in any position in the system” and “a moving assist assembly, which is set in any position in the system” are not sufficient described in the original disclosure. Although the original disclosure has the verbatim language of “which is set up in any position in the system”, the original disclosure does not sufficiently disclosure the details of how the main body, the at least one movement detecting module and the moving assistant assembly are positioned in “any position”. The limitation “any position” is being interpreted with the plain meaning of encompassing all of the positions out there and without sufficient details disclosure by the original disclosure of the mounting mechanism/support structure to accomplish mounting/placing the main body, at least one movement detecting module  and the moving assist assembly in “any position in the system” at the time the invention was filed, the Applicant does not have possession of the claimed limitation.
Regarding claim 2, limitation “which is set up in any position in the system” in limitation “a wearing unit which is set up in any position in the system” also does not sufficient disclosed by the original disclosure and being rejected under 112(a) written description for the similar reason as addressed for the same limitation above in claim 1.
Claims 3-19 are rejected based on claim dependence.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, limitation “at least one interlocking unit” in line 15 renders claim indefinite. The original specification discloses “the at least one interlocking unit is an elastic belt” in paragraph [0012] but it is not understood what structure of the elastic belt of the Applicant can be claimed as an interlocking unit. For examination purposes, if the prior art discloses an elastic belt then it meets the claimed limitation of “interlocking unit”. The same is applied to other instances where the interlocking unit is being claimed in other claims herein.
Regarding claim 1, limitations “which is set up in any position in the system” in limitations “a main body, which is set up in any position in the system”, “at least one movement detecting module, which is set up in any position in the system” and “a moving assist assembly, which is set in any position in the system” render claim indefinite. The metes and bounds and the scope of claim are unclear as what the exact possible positions that the Applicant intent to claim.
Regarding claim 2, limitation “which is set up in any position in the system” in limitation “a wearing unit which is set up in any position in the system” renders claim indefinite for the similar reason as addressed for the same limitation above in claim 1.
Regarding claim 3, limitation “a supporting unit to generating a supporting force for at least one lower limb of user” in lines 1-2 renders claim indefinite. It is unclear because numeral element 450 is assigned to “supporting unit” as disclosed in paragraph [0063] and the supporting unit 450 is shown as a wheels set in Figure 8; but from the another embodiment (Figure 7) the similar wheel set is being referred as a “moving assistant assembly” in paragraph [0061] and since claim 3 is depended on claim 1 and the limitation “moving assistant assembly” has already being claimed in line 24 of claim 1, it is unclear what the claimed supporting unit is in claim 3. Is it claiming the same component again but under different name in claim 3? or is it another component differs than the moving assistant assembly that generating supporting force for at least one lower limb of the user?
Regarding claim 11, line 1, limitation “a motor algorithm” renders claim indefinite. It is unclear if this motor algorithm is a distinct or the same as “a motor algorithm” that previously recited in line 27 of claim 1. For examination purposes, this motor algorithm is being interpreted the same as the motor algorithm previously recited in claim 1.  
Regarding claim 14, limitations “at least one movement detecting module” in lines 5-6, “a control signal” in line 7, “a control module” in line 7, “a motor driver” in line 8, “a motor driving signal” in line 10, “a motor” in line 11, “a driving force” in line 11, “a gait reaction” in line 14, “at least one dynamic measurement module” in lines 15-16, “at least one dynamic characteristic data” in line 16, “a motor algorithm” in line 17, “ a second control signal” in lines 17-18, “a driving force execution timing signal” in line 18, “a force strength signal” in line 19, “a force duration information” in line 19, “a displacement information” in lines 19-20 render claim indefinite. It is unclear if these are addition and new module/signal/data/information/part as compare to already previously recited identical limitations in claim 1. For examination purposes, these limitations are being interpreted as the same limitations as previously recited in claim 1 and being read as “the at least one movement detecting module”, “the [[a]] control signal”, and so on and so forth, since claim 14 is claimed “using the gait system activity learning assistance system according claim 1”.
Claim 15 is rejected based on the claim dependency.
Regarding claim 15, limitation “a motor algorithm” in line 1 renders claim indefinite because it is unclear of this is a new and different motor algorithm as previously recited in line 28 of claim 1. For examination purposes, the limitation is being interpreted as the same motor algorithm as previously recited in claim 1 and being read as “[[a]] the motor algorithm”.
Regarding claim 16, limitations “at least one interlocking unit” in line 5, “at least one movement detecting module” in line 8, “at least one movement characteristic data” in lines 9-10, “a dynamic change” in line 10, “at least one dynamic measurement module” in lines 10-11, “at least one dynamic characteristic data” in lines 11-12 render claim indefinite for same reasoning as addressed in claim 14.
Claims 2-19 are also rejected based on claim dependence.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-19 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, the bolded limitations “is disposed on at least one limb position where is able to make a user’s limb swing or rotate, the at least one interlocking unit, … and drives the at least one limb position of user to make the user’s limb swing or rotate”, “the second driving force… by the at least one interlocking unit to drive the at least one limb position of the user” are human parts that being positively recited in a system claim. The Examiner suggests to amend the claim limitations as “is configured to be disposed on at least one limb position where is able to configure to make a user’s limb swing or rotate, the at least one interlocking unit, … and is configured to drive configure to drive the at least one limb position of the user” to overcome the 101 rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (U.S. Publication 2017/0027803 hereinafter Agrawal).
Regarding claim 1, Agrawal discloses a gait activity learning assistance system, comprising: a main body (Figs. 9 and 23A, [0124]: rigid frame 324), which is set up in any position in the system (refer to the 112(a) and (b) rejection above; Figure 9 show the rigid frame 324 providing as a mounting frame for motors and other components); at least one movement detecting module (Fig. 9 and 23A, [0086],[0295]: motion capture system is a multi-camera type of system 326), which is set up in any position in the system (refer to the 112(a) and (b) rejection above; Figure 9 show the camera type of system is mounted on the rigid frame) for detecting and recording the limb movement of user to obtain at least one movement characteristic data (Fig. 9 and 23A, [0086],[0295]:  to indicate in real time subject body position/orientation) a control module ([0086], [0296], [0298]: control system/controller, real-time controller with LabVIEW/controller 350/360 can be used in any A-TPAD or CDPW embodiments),and is communication connected to the at least one movement detecting module, the control module ([0298]: controller 360 has a data acquisition portion DAQ that interfaces to sensors for receiving signals from the various sensors of the described embodiments) receives the at least one movement characteristic data and turns into a control signal by calculating ([0298]: controller 360 has a data acquisition portion DAQ that interfaces to sensors for receiving signals from the various sensors of the described embodiments), and outputs the control signal ([0298]: may have a digital to analog converters (D-A) for output signals); at least one driving module ([0295], Figs. 9 and 23A: servo motor 331 and gearboxes), which is disposed on the main body ([0295], Figure 9 and 23A shown the motor and gearboxes are disposed on the frame 324)  and is electrically connected to the control module, comprising: a motor driver ([0298]: final controllers 358 that drive motors), which is electrically connected to the control module ([0298]: controller 350/360), the motor driver receives the control signal to turn into a motor driving signal ([0298]: output signals to final controllers 358 that drive motors); a motor (Fig. 9 and 23A, [295], [0298]: servo motor 331), which is electrically connected to the motor driver ([0298]: final controller 358 that drive motors), the motor receives the motor driving signal to generate a driving force correspondingly ([0296]: real time controller with Labview); and at least one interlocking unit (Fig. 9 and 23A, [0295]: pelvic adapter/hip belt 269/339 and cables 330/337) which is connected to the motor (Fig. 23A: hip belt 269/339 and cables 330 are connected to the motor 331) and is configured to be (refer to the 101 rejection section above) disposed on at least one limb position (Fig, 23A shown the hip belt is disposed on the hip of the user) where is able to configure to make (refer to the 101 claim rejection section above) a user's limb swing or rotate ([0075]: the A-TPAD (which is shown in Figures 9 and 23A) is configured to apply controlled external wrenches on the human pelvis in selected directions in coordination with the gait cycle for predefined or calculated durations), the at least one interlocking unit (Fig. 9 and 23A, [0295]: pelvic adapter/hip belt 269/339 and cables 330/337) receives the driving force from the motor ([0124]: motor 331 is pull on the pelvic adapter) and is configured to drive (refer to 101 claim rejection above) the at least one limb position of user to make the user's limb swing or rotate which processes a gait reaction ([0124]: tensions are applied to the hip of the user; [0076]: A-TPAD can help provide new gait rehabilitation paradigms that can potentially be used to correct gait deficits in human walking, [0075]: A-TPAD is configured to applied controlled external wrenches on the human pelvic in selected directions in coordination with the gait cycle); at least one dynamic measurement module (Figs. 9 and 23A, [0126]: tension sensors 329), which is connected to the at least one interlocking unit (Fig. 9 and 23A shown pelvic adapter/hip belt 269/339 and cables 330/337 are connected to the tension sensor 329) and communication connected to the control module ([0298]: controller 350/360), the at least one dynamic measurement module (Figs. 9 and 23A, [0126], [0329], [0331]: tension sensors 329) measures a dynamic change ([0329], [0331], [332]: tension sensors are configured to generate sensor data indicating angles of movement of the thighs and shanks of the subject during walking) of the at least one interlocking unit (from the change in tension of tension cables that directly connected to the hip belt) to obtain at least one dynamic characteristic data ([0295]-[0296]: to track the human motion, the tension sensor 329 is used to measure the tension/movement of the user’s limb which directly connected to the hip belt; [0331]-[0332]: angle of movement of the hip) which is sent back to the control module immediately once it has been obtained ([0296]: the real-time controller with LabVIEW.RTM provide real time velocity and force and applied force during a current gait cycle in real time, [0331]: cable tension controller); and a moving assistant assembly (Figs 9 and 23A, [0295]: treadmill 328) , which is set up in any position in the system and having a corresponding activities with the user's gait activity; wherein the control module ([0298]: controller 350 can be used for any of the A-TPAD embodiment; [0331], [0332]: cable tension controller) processes the at least one dynamic characteristic data ([0298]: the controller 350 has a data acquisition portion DAQ that interfaces to sensors for receiving signals from the various sensors of the described embodiments; [0331]: cable tension controller computes a computed body part trajectory responsive to the sensor data from the tension sensor) into a second control signal ([0329]:) synchronously ([0158]-[0159], [0296]: applied force during a current gait cycle in real time to help the subject follow the target gait characteristics) by using a motor algorithm ([0332]: cable tension controller is programmed to generate an assist-as-needed (AAN) type of control effect to control the motor to adjust the pull force of the cables; [0240]: online optimization scheme is used to compute the selected cable tension values to be applied) and outputs the second control signal ([0332]: generating forces to restore the target body part trajectory progressively with an error between the body part trajectory and the predefined trajectory- the signal that being sent out to adjust the gait after making the comparison the body part trajectory and the predefined trajectory) to the motor driver to drive the motor ([0298]: the controller may have a digital to analog converters for output signals to final controllers 358 that drive motors) to generate a second driving force [0331]-[0332]: generating forces to restore the target body part trajectory progressively with an error between the body part trajectory and the predefined trajectory),Application No.Attorney Docket No. 5382/0317PUS 1Preliminary Amendment Page 3 of 7the second driving force is received by the at least one interlocking unit ([0295]-[0296], Figures 9 and 23A shown the tension generated by driving the motor is connected to the cables 330 and the hip belt 269/339; [0332]: hip adapter/belt) to drive the at least one limb position ([0332]: to generate torques in the body part to urge the body part toward the predefined trajectory) of user which needs to be drove and guiding user to process a correct gait reaction ([0331]-[0332]: cable tension controller is programmed to control the plurality of cables to achieve the selected tension in each cable to generate torques in the body part to urge the body part toward the predefined trajectory); wherein the second control signal is a forcing strength signal ([0331]-[0332]: generating forces to restore the target body part trajectory progressively with an error between the body part trajectory and the predefined trajectory).
Although Agrawal does not explicitly disclose that the control module/controller is disposed on the main body in Figures 9 and 23.
However, in another embodiment (Figure 8E), Agrawal discloses that the controller is disposed on the main body (Fig. 8E, [0114]: controller may be supported on frame 113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have controller (controller350/360) to be disposed on the main body (Figs. 9 and 23: frame 324), as taught by Agrawal in another embodiment, to provide proximity signal/control connections with motors and other sensors already mounted on the main body. 
Regarding claim 5, Agrawal as modified, discloses the gait activity learning assistance system according to claim 1, wherein the at least one movement detecting module (Fig. 9 and 23A, [0086], [0295]: motion capture system) comprising an image capturing unit (Fig. 9 and 23A, [0086], [0295]: motion capture system is a multi-camera type of system 326).
Regarding claim 6, Agrawal as modified, discloses the gait activity learning assistance system according to claim 1, wherein the at least one movement characteristic data comprises change in balance ([0295]: to indicate, in real time, subject body position/orientation and sudden events such as a stumble).
Regarding claim 7, Agrawal as modified, discloses the gait activity learning assistance system according to claim 1, wherein the at least one dynamic measurement module (Fig. 9 and 23A, [0124] [0332]: tension sensor 329) comprising an angle measurement unit ([0329] and [0329], [0331]: indicating angles of movement of the body part of the subject during walking).
Regarding claim 8, Agrawal as modified, discloses the gait activity learning assistance system according to claim 1, wherein the at least one dynamic characteristic data comprising a forcing direction ([0329], [0331]: indicating angles of movement of the body part of the subject during walking).
Regarding claim 9, Agrawal as modified, discloses the gait activity learning assistance system according to claim 1, wherein the control module ([0298]: controller 360; [0132]: A-TPAD includes a controller can control the servomotor and actuation of the cables and among other things) comprising a receiving unit ([0298]: data acquisition portion (DAQ) that interfaces to sensors for receiving signals from the various sensors), a processing unit ([0298]: a processing unit (CPU) for numerical computation and execution of programmatic instructions) and a transmitting unit ([0298]: a digital to analog converters (D-A) for output signals to final controllers 358 that drive motors).
Regarding claim 10, Agrawal as modified, discloses the gait activity learning assistance system according to claim 9, wherein the receiving unit ([0298]: data acquisition portion DAQ) is setting up for receiving the at least one movement characteristic data or the dynamic characteristic data ([0298]: controller 360 has a data acquisition portion DAQ that interfaces to sensors for receiving signals from the various sensors of the described embodiments), wherein the processing unit ([0298]: a processing unit (CPU) for numerical computation and execution of programmatic instructions) is setting up for turning the at least one movement characteristic data into the control signal by calculating the at least one movement characteristic data or the dynamic characteristic data, and wherein the transmitting unit ([0298]: a digital to analog converters (D-A) for output signals to final controllers 358 that drive motors) is setting for transmitting the control signal or the second control signal to the motor driver ([0298]: a digital to analog converters (D-A) for output signals to final controllers 358 that drive motors).
Regarding claim 11, Agrawal as modified, discloses the gait activity learning assistance system according to claim 10, wherein the processing unit ([0298]: a processing unit (CPU) for numerical computation and execution of programmatic instructions) is computing the motor algorithm, wherein the motor algorithm ([0158]:high level controller and low level controller with a wire pull compensation;[0183]) comprising: setting up a default to the motor ([099]: minimum tension of cable to keep all cables taut; [0251]); verifying if a heel is on the ground; verifying if the location of the heel is in front of the other heel; verifying if the heel is on the ground again (these three verification steps means detecting 1 gait cycle has been passed, [0143]: a gait cycle); and generating a second control signal ([0125]: to apply the selected force vector on the subject’s pelvic during the full gait cycle; [0148]: applies a controlled external wrench on the human pelvis in selected directions and at any point during the gait cycle for a specified duration).
Regarding claim 12, Agrawal as modified, discloses the gait activity learning assistance system according to claim 1 wherein the motor driving signal is a voltage signal ([0160]: output voltage controls the motor for controlling the tension of the motor).
Regarding claim 13, Agrawal as modified, discloses the gait activity learning assistance system according to claim 1, wherein the at least one limb position is a pelvic region (Figs 9 and 23, [0200], [0332]: hip belt is disposed at a pelvic region).
Regarding claim 14, Agrawal discloses an application method of a system using the gait activity learning assistance system according to claim 1, for teaching user processing a correct gait reaction and learn gait activity, comprising the steps: disposing at least one interlocking unit (Figs. 9 and 23A: Fig. 9 and 23A, [0295]: pelvic adapter/hip belt 269/339 and cables 330/337) on at least one limb position (Figs. 9 and 23A shown the hip belt is disposed on the hip of the user); Application No.Attorney Docket No. 5382/0317PUS1Preliminary AmendmentdPage 5 of 7etecting a displacement of user's limb to generate at least one movement characteristic data (Fig. 9 and 23A, [0086], [0295]:  to indicate in real time subject body position/orientation) by at least one movement detecting module (Fig. 9 and 23A, [0086], [0295]: motion capture system is a multi-camera type of system 326) while user walking; forming a control signal calculated by a control module ([0086], [0296], [0298]: control system/controller, real-time controller with LabVIEW/controller 350/360 can be used in any A-TPAD or CDPW embodiments) which receiving the at least one movement characteristic data (), and transmitting the control signal to a motor driver ([0298]: a digital to analog converters (D-A) for output signals to final controllers 358 that drive motors) of at least one driving module ([0298]: controller 360); turning the control signal to a motor driving signal by the motor driver ([0298]: a digital to analog converters (D-A) for output signals to final controllers 358 that drive motors) of the at least one driving module ([298]: controller 360), and transmitting the motor driving signal to a motor to generate a driving force correspondingly ([0298]: a digital to analog converters (D-A) for output signals to final controllers 358 that drive motors); driving at least one limb position of user by the driving force of the motor to make the user's limb swing or rotate and guide user to process a gait reaction ([0124]: tensions are applied to the hip of the user; [0076]: A-TPAD can help provide new gait rehabilitation paradigms that can potentially be used to correct gait deficits in human walking, [0075]: A-TPAD is configured to applied controlled external wrenches on the human pelvic in selected directions in coordination with the gait cycle); measuring a dynamic change  ([0329], [0331], [332]: tension sensors are configured to generate sensor data indicating angles of movement of a limb of the subject during walking) of at least one the interlocking unit (Fig. 9 and 23A, [0295]: pelvic adapter/hip belt 269/339 and cables 330/337) by at least one dynamic measurement module (Figs. 9 and 23A, [0126]: tension sensors 329) to obtain at least one dynamic characteristic data ([0295]-[0296]: to track the human motion, the tension sensor 329 is used to measure the tension/movement of the user’s limb which directly connected to the hip belt; [0331]-[0332]: angle of movement of the hip) which is sent back to the control module immediately ([0296]: the real-time controller with LabVIEW.RTM provide real time velocity and force and applied force during a current gait cycle in real time, [0331]: cable tension controller) to process a motor algorithm ([0158]:high level controller and low level controller with a wire pull compensation using FF and PID; [0183]: feed forward and PID based feedback) for obtaining a second control signal ([0183]: the control signal to control the motor for adjust the cable tension), wherein the second control signal is a forcing strength signal ([0331]-[0332]: generating forces to restore the target body part).; and driving the at least one interlocking unit to drive the at least one limb position of user to make the user's limb swing or rotate before the user process a gait reaction by the motor driver and motor which is driven by the second control signal to guide user process a correct gait reaction ([0331]-[0332]: cable tension controller is programmed to control the plurality of cables to achieve the selected tension in each cable to generate torques in the body part to urge the body part toward the predefined trajectory).
Regarding claim 15, Agrawal as modified, discloses the application method to claim 14, wherein the processing unit ([0298]: a processing unit (CPU) for numerical computation and execution of programmatic instructions) is computing the motor algorithm, wherein the motor algorithm ([0158]: high level controller and low level controller with a wire pull compensation;[0183]) comprising: setting up a default to the motor ([099]: minimum tension of cable to keep all cables taut; [0251]); verifying if a heel is on the ground; verifying if the location of the heel is in front of the other heel; verifying if the heel is on the ground again (these three verification steps means detecting 1 gait cycle has been passed, [0143]: a gait cycle); and generating a second control signal ([0125]: to apply the selected force vector on the subject’s pelvic during the full gait cycle; [0148]: applies a controlled external wrench on the human pelvis in selected directions and at any point during the gait cycle for a specified duration).
Regarding claim 16, Agrawal as modified, discloses an application method of a system using the gait activity learning assistance system according to claim 1, for simulating the treatmentApplication No. Attorney Docket No. 5382/0317PUSIPreliminary AmendmentPage 6 of 7of rehabilitation therapists ([0170]) and recording the treatment record in the system as a personal assisting mode of gait activity learning ([0170]: data was recorded), comprising steps: disposing at least one interlocking unit on at least one limb position ([0170]: 4 cables attached to the hip belt); providing a gait assistance which applied on the at least one limb position of user while user walking ([0170]: as the subject walked, the controller adjusted the tension values of each cable to continue applying the selected external wrench); detecting a displacement of user's limb ([0170], [0173]: human motion data; pelvic acceleration) by at least one movement detecting module while user receiving the gait assistance to generate and to record at least one movement characteristic data ([0173]): subject’s kinematics were recorded), and measuring a dynamic change of the at least one interlocking unit by at least one dynamic measurement module while user receiving the gait assistance to obtain and record at least one dynamic characteristic data ([0170], [0173]: pelvic acceleration; cables are attached to the hip belt); and repeating providing a gait assistance step and detecting step at least two cycles ([0170]: 16 minutes) to obtain the force information of gait assistance including the at least one movement characteristic data ([0170]: subject’s kinematic) and the at least one dynamic characteristic data ([0173]: pelvic acceleration), saving them in the system to establish a gait activity learning instruction ([0173]: recorded for the analysis).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal as applied to claim 1 above, and further in view of Wu et al. (U.S. Publication 2017/0311848 hereinafter Wu).
Regarding claim 2, Agrawal as modified, discloses the gait activity learning assistance system according to claim 1.
Agrawal as modified, silent to as wherein further comprising a wearing unit which is set up in any position in the system to keep user in a state of standing posture.
However, Wu discloses a similar gait correction system (Fig.1) and also teaches a wearing unit (Fig. 1, [0065]: overhead harness 61) which is set up in any position in the system (refer to the 112(a) and (b) rejection above; Fig, 1A shown the overhead harness is attached to a frame) to keep user in a state of standing posture (Fig. 1A and [0065]: to support from 0 to 100% of the person weight in the standing up position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling day of the invention to have modified Agrawal’s system to include a wearing unit which is set up in any position in the system to keep user in a state of standing posture, as taught by Wu, to provide support and accommodate for patients with different level mobility issues. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal as applied to claim 1 above, and further in view of Foster (U.S. Patent 5,575,765 hereinafter Foster).
Regarding claim 4, Agrawal as modified, discloses the gait activity learning assistance system according to claim 1, wherein the at least one interlocking unit is a hip belt (Figs. 9 and 23A, [0148]: hip belt).
Agrawal as modified, does not disclose hip belt is an elastic waistband.
However, Foster teaches a hip belt is an elastic waistband (Fig.2, Col. 5, Ln.55: pelvic traction belt 100 made of an elastic material that maintain traction force over time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Agrawal’s hip belt to be an elastic waistband, as taught by Foster, to provide a more comfortable belt while still maintain traction force.

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal as applied to claim 16 above, and further in view of Murphy et al. (U.S. Publication 2016/0166460 hereinafter Murphy).
Regarding claim 17, Agrawal as modified, discloses the application method to claim 16.
Agrawal is silent as to wherein the gait assistance is a manual rehabilitation which a physical therapist applies on the user.
However, Murphy discloses a gait training system and also teaches a method of the gait assistance is a manual rehabilitation which a physical therapist applies on the user ([0046]-[0048], Figure 9 shown and labeled “physical therapist assisting patient” in combination with a gait activity learning assistance system/joint actuation assembly 9100) in conjunction with a gait activity learning assistance system (Figs. 9 and 10, [0047], [0048]: joint actuation assembly 9100 includes a control system 9800 to determine deviations of an input gait from a model gait and actuate one or more actuators in response to and based on the deviation of the input gait and model gait).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Agrawal’s method so that the gait assistance is a manual rehabilitation which a physical therapist applies on the user, as taught by Murphy, as a known and art-recognized combination of application using the gait activity learning assistance system with the gait assistance which is a manual rehabilitation.
Regarding claim 18, Agrawal as modified, discloses the application method to claim 17, wherein the manual rehabilitation is a touch force (Murphy’s Figure 9 shown this configuration).
Regarding claim 19, Agrawal as modified, discloses the application method to claim 17, wherein the manual rehabilitation is applied on a pelvic region (Murphy’s Figure 9 shown the physical therapist applies force on ap a patient’s pelvic region).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785